The defendant’s petition for certification for appeal from the Appellate Court, 27 Conn. App. 263, is granted, limited to the following questions:
“1. Was the Appellate Court correct in holding that the trial court properly admitted into evidence certain remarks attributed to a nonparty witness contained in the written statement of another witness, pursuant to *910State v. Whelan, 200 Conn. 743, 514 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986)?
Michael A. Fitzpatrick, special public defender, in support of the petition.
Richard F. Jacobson, assistant state’s attorney, in opposition.
Decided May 21, 1992
“2. If the ruling was erroneous, was it harmful?”